Exhibit 10.1





Retention Bonus Repayment Agreement



By signing this Retention Bonus Repayment Agreement (“Agreement”) below I, Darla
Ramirez, acknowledge that, as part of my employment with Pier 1 Services
Company, a Delaware statutory trust, or any of its subsidiaries or affiliates
(“Pier 1”), I am being offered a retention bonus of up to $50,000 (“Bonus”)
under the following terms and conditions.

The Bonus will be paid out on pay period ending March 23, 2019.  The Bonus
payment is contingent upon my active employment with Pier 1 at the time of
payment. Additionally, to be eligible for the Bonus, I must satisfactorily
perform the tasks and responsibilities that are assigned to me through the end
of the bonus payment period.

Further, in consideration of Pier 1’s payment of the Bonus, I hereby agree as
follows:

If, on or before September 23, 2019, I voluntarily terminate my employment with
Pier 1, or if my employment is separated by Pier 1 due to a violation of any
Pier 1 policy, I agree that within ten (10) business days of the separation of
my employment from Pier 1, I will repay the Bonus amount.  I further agree that
I will make my repayment to Pier 1 in the form of a check or money order made
payable to Pier 1 Imports, Inc.

In the event I am obligated to repay or reimburse Pier 1 for any portion of the
Bonus as provided in this Agreement, I authorize Pier 1 to deduct any portion of
the Bonus which I am obligated to repay or reimburse from any wages due and
owing to me including, but not limited to, my final paycheck.  I understand and
agree that, if such monies are not sufficient to repay the full amount I owe, I
will remain obligated to reimburse or pay the balance to Pier 1.

I understand that this Agreement does not constitute a contract of employment or
a guarantee of employment for any length of time, nine months or
otherwise.  Except where expressly superseded by state law, Pier 1 is an at-will
employer and reserves the right to terminate the employment of any associate for
any reason with or without past record of corrective action. An associate also
has the right to terminate his/her employment with Pier 1 for any reason and at
any time.

This Agreement was negotiated and entered into, at least in part, in the state
of Texas and shall be construed under the laws of the state of Texas without
regard to conflicts or choice of law and venue shall be brought exclusively in
Tarrant County, Texas.



--------------------------------------------------------------------------------



This Agreement is entered into and is effective as of the date indicated
below.  



Pier 1 Services Company, By: Pier 1 Holdings, Inc., its managing trustee  

/s/ Darla Ramirez

/s/ Christine Murray

Printed Name: Darla Ramirez Printed Name: Christine Murray Title: Senior Vice
President, Human Resources and CHRO   Date: March 14, 2019 Date: March 14, 2019

